PER CURIAM.
Action to recover the possession of real property in the city of Duluth. Plaintiff had judgment in the court below, and defendants appealed.
There is but one question in the case, and it requires no extended notice. The facts are short. The owner of the property mortgaged the same to one Lucas. Lucas assigned the mortgage to Woods, and Woods, by her executors, three in number, assigned it to Porter, who foreclosed the same by advertisement, and became the purchaser at the sale. Plaintiff has . succeeded to thé rights acquired by the foreclosure, and his title and right of possession are founded thereon. No redemption was made. The only question presented is whether the record of the assignment of the mortgage from,the executors of Woods to Porter shows a valid execution *26thereof with respect to the signature of the witnesses. The three executors signed and executed the assignment, and there appear to the left of their names the signatures of six persons as witnesses, with brackets to the right showing as to which signature each witness signed. On the claim that the brackets, as shown by the record, do not inclose or include the name of two witnesses to the signature of one of the parties so executing the assignment, appellants insist that the record of the instrument is a nullity and the foreclosure of the mortgage invalid. That the record of the assignment, fairly and reasonably considered, shows a proper witnessing of the instrument, there is no shadow of a doubt.
Judgment affirmed.